Exhibit 10.7

ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT

        This Agreement made «DateAwded» (the “Grant Date”), between Abbott
Laboratories, an Illinois corporation (the “Company”), and «FirstMILast» (the
“Employee”), for the grant by the Company to the Employee of a Restricted Stock
Award under the Company’s 1996 Incentive Stock Program.

        1.    Grant of Shares.    Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered by the Employee to the Company and of the
agreements hereinafter set forth, the Company has granted to the Employee the
right to receive «NoShares» («NoShares12345») common shares of the Company (the
“Restricted Stock Units” used herein “Units”) on the Delivery Date. The
“Delivery Date” of the shares shall be the date on which the Restriction (as
defined in Section 2 below) on such Units lapse. Unless indicated otherwise, the
shares of stock shall be delivered in an equal number of shares (subject to
rounding) as of each Delivery Date, if there is more than one Delivery Date
applicable. The shares shall be issued from the Company’s available treasury
shares. Prior to the Delivery Date(s), (a) the Employee shall not be treated as
a shareholder as to those shares, and shall only have a contractual right to
receive them, unsecured by any assets of the Company or the subsidiaries;
(b) the Employee shall not be permitted to vote the Restricted Stock Units; and
(c) the Employee’s right to receive such shares will be subject to the
adjustment provisions relating to mergers, reorganizations, and similar event
set forth in the Plan. The Restricted Stock Units shall be subject to all of the
restrictions hereinafter set forth. The Employee shall be permitted to receive
cash payments equal to the dividends and distributions paid on shares of stock
(other than dividends or distributions of securities of the Company which may be
issued with respect to its shares by virtue of any stock split, combination,
stock dividend or recapitalization) to the same extent as if each Unit was a
share of stock, and those shares were not subject to the restrictions imposed by
this Agreement and the Plan; provided, however, that no dividends or
distributions shall be payable to or for the benefit of the Employee with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Employee has forfeited the Restricted Stock
Units.

        2.    Restriction.    Until the restriction imposed by this Section 2
(the “Restriction”) has lapsed pursuant to Section 3 or 4 below, the Units shall
not be sold, exchanged, assigned, transferred, pledged or otherwise disposed of,
and shall be subject to forfeiture as set forth in Section 5 below.

        3.    Lapse of Restriction by Passage of Time.    The Restriction shall
lapse and have no further force or effect upon the earlier of: (a) three
(3) years after the date of this Agreement; or (b) employee’s attainment of age
65.

        4.    Lapse of Restriction by Death or Disability.    The Restriction
shall lapse and have no further force or effect upon the Employee’s death,
disability or involuntary discharge other than “for cause”. For purposes of this
Agreement, the term “disability” shall mean the Employee’s disability as defined
in subsection 4.1(a) of the Abbott Laboratories Extended Disability Plan for
twelve consecutive months. Once the Employee has been disabled as defined in
this Section for twelve consecutive months, the disability shall be deemed to
have occurred on the first day of such twelve month period. The term discharge
“for cause” shall have the meaning given that term by Section 9.

        5.    Forfeiture of Units.    In the event of termination of the
Employee’s employment with the Company due to the Employee’s voluntary
resignation (including retirement under a Company pension plan) or involuntary
discharge for cause, prior to lapse of the Restriction under Section 3 or 4, all
of the Units shall be forfeited as of the date of termination, without
consideration to the Employee or his executor, administrator, personal
representative or heirs (“Representative”). In the event the Employee’s
employment is terminated due to retirement under a Company Pension Plan, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive forfeiture as to any or all of the Units.

        6.    Withholding Taxes.    The lapse of the Restriction on the Units
pursuant to Section 3 or 4 above or the delivery of the shares shall be
conditioned on the Employee or the Representative having made appropriate
arrangements with the Company to provide for the withholding of any taxes as may
be required to be withheld by federal, state or local law with respect to such
lapse or delivery.

        7.    Rights Not Enlarged.    Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any of its subsidiaries.

        8.    Succession.    This Agreement shall be binding upon and operate
for the benefit of the Company and its successors and assigns, and the Employee
and his Representative.

 

--------------------------------------------------------------------------------


 

        9.    Discharge for Cause.    The term discharge “for cause” shall mean
termination by the Company of the Employee’s employment for (A) the Employee’s
failure to substantially perform the duties of his employment (other than any
such failure resulting from the Employee’s disability); (B) material breach by
the Employee of the terms and conditions of his employment; (C) material breach
by the Employee of business ethics; (D) an act of fraud, embezzlement or theft
committed by the Employee in connection with his duties or in the course of his
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its subsidiaries.

        IN WITNESS WHEREOF, the parties have executed this Agreement, on the
date first above written.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

 

By

Miles D. White
Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

«FirstMILast»

 

--------------------------------------------------------------------------------

 